DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/24/2022 has been entered.
Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:
	Regarding claims 1, 8 and 15, the claims recite a limitation “a smart contact”.  It should be “a smart contract”.
	Appropriate corrections are required.

Response to Amendment
This office action is in response to the amendment filed on 04/24/2022.
Claims 1, 5, 8, 12, 15, and 19 are amended.
Claims 1-20 are pending in the application. 
The 101 Abstract idea rejections against claims 1-3, 5-10, 12-17, and 19-20 are maintained because the amended claims do not overcome the rejections, please see the response to Applicant’s arguments section below.
The 112(a) and 112(b) rejections against claims 1-20 are maintained because the amendments to the claims do not overcome all of the rejections (please updated rejections below).

Response to Applicant’s Arguments
Regarding 35 U.S.C 101 Abstract idea rejections of the claims 1-3, 5-10, 12-17, and 19-20, the Applicant’s argument starting at the top of page 3 of the Remarks filed on 12/14/2021 that the Applicant traverses the rejection.  The Applicant’s argument is fully considered.  However, the Examiner respectfully disagrees because the Applicant’s argument is not persuasive. Specifically,
The Applicant argues “Partitioning a smart contract into a meta-state portion and a logic level portion is not conventional blockchain technology. As discussed above, the use of separate meta-state and a logic level portion provides advantages not found in conventional blockchain technology, including Hyperledger and Ethereum”.  
The Applicant’s argument is fully considered.  However, the Examiner respectfully disagrees because the Applicant’s argument is not persuasive. The claimed invention does not improve on a computer system or blockchain technology as can be seen in the §103 rejection section below.  Furthermore, the use of methods to access or modify variables with various level of strictness are generic computer technology.  Due to market forces that move to blockchain, bringing this technology by merely applying the technique when recited in high level of generality does not improve existing technology.	A person of ordinary skill can use a pen and paper to write a contract such as rental application, where it contains numeric figure, such as monthly amount, and clauses that automatically increase the amount due to late payment or rejected checks. Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.", In re Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). Without the recited generic processor, and generic hardware-implemented blockchain node, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper. In Re Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’). See also MPEP 2106.04(a)(2)(III).	Therefore, the use of state and method to modify state does not improve existing technology.	The Applicant further argues, “The Specification discloses, "An expert will provide the classification of the problematic patterns and add them to the training set for the model" (  49) and "An expert may provide classification of the problematic patterns and add them to a training set for the machine learning model" (  79). Applicants note that these references to an "expert" relate to classification of patterns, not to partitioning a smart contract into a meta-state portion and into a logic level portion”.	The Examiner respectfully agrees that the reference to the “expert” is related to classification patterns and not to partitioning a smart contract into a meta-state portion and into a logic level portion.  However, the correlation recited in the claim requires classification patterns, which involves the expert.  As a result, the limitation relates to correlation calculation involving an expert, and also relying on machine learning that is not recited in the claim, and not clearly disclosed in the specification (see 112(a) and 112(b) rejections below) also suggest they do not improve on existing technology.	Near the top of page 5 of the Remarks, the Applicant argues, “Paragraph 85 of the Specification discloses, "One of the advantages of having the notion of meta-state is avoiding the need of a smart contract 108 upgrade, which may imply a very complex process of compiling and orchestration (e.g. building docker containers, etc.). A change in the meta-state is as efficient as a normal blockchain transaction 140". Contrary to the Examiner's allegation, 85 explicitly states that the advantage of "avoiding the need of a smart contract 108 upgrade" relies on the claimed portioning of the smart contract.”	The Examiner respectfully disagrees.  The claim does not specifically recite limitations relating to the complex process of compiling and orchestration to upgrade a smart contract.  The claim recites a conventional blockchain system with smart contract.  The recitation of level of high generality encompasses various blockchain technologies that do not necessarily need to perform complex steps to upgrade a smart contract.  For example, the Solidity reference shows it is simply an invocation of a method of a smart contract to change the endorser list.	In conclusion, when recited in high level of generality, the claim does not show the improvement the Applicant cited from the specification, and the claim is directed to abstract ideas, does not improve on existing technology and is not significantly more when considered individually or in ordered combinations.

Rejections under 35 U.S.C. § 112(a) and 112(b)	In the office action dated 03/01/2022, claims 1-20 are rejected under 35 U.S.C. 112(a) and 112(b).	Near the bottom of page 5 of the Remarks, the Applicant argues, “The Examiner alleges (final Office Action, pp. 20 and 21) that the Specification does not provide an adequate written description to support, "correlate the historical patterns and the predicted future fraud attempt". Applicants disagree. Figure 1B and ¶50 of the Specification disclose, "an exemplary correlation table for developing specific actions based on criteria and analysis according to example embodiments". Applicants submit that the chart of Fig. 1 B is an algorithm, as it sets forth an ordered series of steps providing structure for the claimed function. Applicants submit that one of ordinary skill would find calculations to correlate information to be conventional or well known. Thus, the original Specification provides an algorithm providing structure to correlate historical patterns and a predicted future fraud attempt and calculations to correlate data would be conventional or well known to one of ordinary skill.”	The Applicant’s argument is fully considered, but the Examiner respectfully disagrees because the argument is not persuasive.  According to the instant specification, the calculation of correlation involves 2 different machine trainings without providing the steps, flows or algorithms necessary to show the Applicant has possession of the claimed invention.  Furthermore, machine learning is a growing and evolving technology.  For example, according to https://towardsdatascience.com/overview-state-of-the-art-machine-learning-algorithms-per-discipline-per-task-c1a16a66b8bb, it discloses “Every year new techniques are presented that outdate the current leading algorithms. Some of them are only little advances or combinations of existing algorithms and others are newly created and lead to astonishing progress”.	According to MPEP 2161.01 (I), “It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.” Without sufficient written descriptions, the claim is rejected for lack of sufficient written description.	Furthermore, the fig. 1B of the instant specification in para. 78 indicates criteria used in fig. 1B comes from machine training model (“The generated and trained model would determine what would be a fraudulent or problematic pattern. It may contain tabulated data such as shown in Fig. 1B that highlights criteria used for classification of different patterns”) and para. 78 discloses an expert performing some of the classification (“An expert may provide classification of the problematic patterns and add them to a training set for the machine learning model.”) without disclosing how the machine learning process determines when the problematic patterns happen and it would need the expert to perform the classification, or steps/flows/algorithm the expert uses to perform the classification.	The Applicant’s argument regarding the limitation as common knowledge and obvious without provide any concrete evidence is not persuasive.	The Applicant uses similar argument regarding “"compute historical patterns related to fraudulent attempts from a transaction log of a shared ledger" and "predict a future fraud attempt from public data."  The Examiner uses the same reasoning above regarding this argument.	In conclusion, the Examiner holds that 112(a) and 112(b) rejections against the amended claims 1-20 are proper.
Rejections under 35 U.S.C. § 103	In the office action dated 03/01/2022, claims 1-4, 7-11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hyperledger Fabric (NPL U: “A Blockchain Platform for the Enterprise - HYPERLEDGER FABRIC” published on 03/04/2018, hereinafter Hyperledger) in view of Roy et al. (US 20200137084 A1, hereinafter Roy) and further in view of Ethereum Solidity (NPL V: “Solidity”, page 1-160, dated 03/02/2018, downloaded from the Internet on 2/22/2022, URL: https://github.com/ethereum/solidity/tree/66ee9aa2f1d5af5dbabd6699e98935261d49558c/docs, hereinafter Solidity); claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hyperledger in view of Solidity and Roy and further in view of Coyle et al. (US 6314114 B1 hereinafter Coyle); claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyperledger in view of Solidity and Roy and further in view of Smith (US 20200233706 A1, hereinafter Smith); claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyperledger in view of Solidity and Roy and further in view of Smith (US 20200233706 A1, hereinafter Smith) and Qi et al (US 20200145191 A1, hereinafter Qi).	
	In response to the Applicant’s argument regarding section 103 rejections, Applicant should submit an argument under the heading "Remarks" pointing out disagreements with the examiner’s contentions. Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.	In conclusion, the combination of Hyperledger, Solidity and Roy teaches all of the disputed limitations of the claimed invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to abstract ideas without significantly more.
	Step 1 Statutory Category:
		Claims 1-7 directed to a hardware-implemented blockchain node.  The claims are directed to statutory categories.		Claims 8-14 are directed to a method which is a process. The claims are directed to statutory categories.
		Claims 15-20 are directed to non-transitory computer readable medium which is an article of manufacture. The claims are directed to statutory categories.
	Step 2A Prong 1 Judicial exception:
		The independent claims 1, 8 and 15 recite the following limitations which have been identified as reciting a Mental Process:
		The claims recite “partition the smart contract into a meta-state portion and into a logic level portion, identify a first endorsement policy of the meta-state portion that provides read or write access to specified endorsement nodes, identify a second endorsement policy of the logic level portion, wherein the meta-state portion requires that the first endorsement policy has a level of strictness that is higher than a level of strictness of the second endorsement policy, compute historical patterns related to fraudulent attempts from a transaction log of a shared ledger, predict future fraud attempts from public data, modify, based on a correlation between the historical patterns and the predicted future fraud attempts, the first endorsement policy”.  These are mental processes of observation, evaluation and determination that can be performed by a person of ordinary skill in the art using pen and paper that are merely applied on a general purpose computer using generic hardware.  When considered individually or as an ordered combination, the claims are directed to abstract ideas.
	Step 2A Prong 2, additional elements that integrate into a practical application of the exception:		The independent claim 1 further recite “a memory storing one or more instructions; and a processor”. The independent claims 1, 8 and 15 recite “access a smart contact, the smart contract, a meta-state portion, a logic level portion, a first endorsement policy of the meta-state portion that provides read or write access to specified endorsement nodes, a second endorsement policy of the logic level portion, wherein the meta-state portion requires that the first endorsement policy has a level of strictness that is higher than a level of strictness of the second endorsement policy, historical patterns related to fraudulent attempts from a transaction log of a shared ledger, public data, a correlation between the historical patterns and the predicted future fraud attempts, the first endorsement policy, add the modified first endorsement policy to the smart contract”.  Memory and processor are generic components in found in general purpose computer.  Incorporating additional elements historical patterns, fraudulent attempts, predicted future fraud attempts, transaction log, shared leger, public data, endorsement policies and smart contract do not improve existing technology when considered individually. The partitioning by merely having meta state (state that can be changed) and method that changes the meta state is not different than a contract such as a lease, where termination date, a monthly rent amount or the renters are specified (state), but the state can be changed by clauses in the rental agreement, such as auto extension of termination date, auto increase of rental amount if mis-payment or returned check, or having relative visiting in short term.  These can be implemented by an ordinary person skill in the art using mental process, pen and paper.  Applying these concepts onto a generic computer using generic blockchain technology does not improve existing technology.  Modifying, adding and configuring are basic human activity that are merely applied on a general purpose computer using conventional hardware.  Modifying a policy based on a correlation (which is analyzed above as a result of a mental processed being applied on a general purpose computer when recited in high level of generality) does not improve on existing technology because based on a correlation, which is a mental process of observation, evaluation and determination, to make change in response to the result of mental process is a basic human activity of configuration, which is insignificant extra solution activity.  It does not improve existing technology.  It merely applies onto a general purpose computer using generic hardware.  The claim does not improve the function of a computer.  The claim further recites “wherein the meta-state requires that first endorsement policy has a level of strictness that is higher than a level of strictness of the second endorsement policy”.  The use of method with access modifier or with logical code to limit access to a computer program do not improve on computer technology or smart contract technology because these are already used by computer code and smart contract code as seen in the prior rejection below.  It merely applies existing idea of contract onto a blockchain smart contract technology because it recites the limitations in high level of generality, see MPEP 2106.04(d) (I) and 2106.05(f). As can be seen by prior art rejections below, and also when considered individually or as an ordered combination, the claims as a whole do not improve current technology and the claims do not integrate into a practical application.  As a result, the claims remained being directed to abstract ideas.
	Step 2B significantly more: 		The independent claim 1 further recite “a memory storing one or more instructions; and a processor”. The independent claims 1, 8 and 15 recite access a smart contact, the smart contract, a meta-state portion, a logic level portion, a first endorsement policy of the meta-state portion that provides read or write access to specified endorsement nodes, a second endorsement policy of the logic level portion, wherein the meta-state portion requires that the first endorsement policy has a level of strictness that is higher than a level of strictness of the second endorsement policy, historical patterns related to fraudulent attempts from a transaction log of a shared ledger, public data, a correlation between the historical patterns and the predicted future fraud attempts, the first endorsement policy, add the modified first endorsement policy to the smart contract”.  Memory and processor are well-known and common components in the art.  The additional elements historical patterns, fraudulent attempts, predicted future fraud attempts, transaction log, shared leger, public data, endorsement policies and smart contract are common and well-known elements for a person of ordinary skill in the art.  Modifying, adding and configuring are basic and routine human activities performed by a person of ordinary skill in the art that are merely applied on a general-purpose computer using conventional hardware.  Modifying based on a correlation, which is a result of mental processes of observation, evaluation and determination, that are merely being applied onto a generic computer are a basic human configuration step. The instant application specification paragraphs [0049]-[0051] and Fig. 1B discussed about the correlation, but it does not provide any details how the smart contract system calculates various questions and actions of items 158 and 159 of the table in Fig. 1B.  The specification also discloses “expert will provide the classification of the problematic patterns and add them to the training set for the model”.  This disclosure does not go into details of how the model is created.  The teaching is relying on an “expert” without any details.  As a result, by not having the details, and recited the claims in a high level of generality, the Applicant indicates that the limitation is a well-known idea.  Having multiple access policies with different level of access restriction is not different than a contract with multiple clauses, where one party is bound by one clause and another party is bound by a different set of clauses.  Smart contracts are implemented by computer code. The partition of a smart contract is discussed above as merely applying a human activity of drafting a rental application (which is a mental process using pen and paper) onto generic technology such as general purpose computer and generic blockchain technology.  It is well-known that computer code has various level of access, read, read-write, write.  The various combinations of these access permissions are used widely in most object-oriented computer code. The limitation “meta-state of a smart contract” which is implemented using computer code is already widely known due to popularity of Ethereum blockchain technology as shown in the prior art rejection below. They are well known and well understood ideas for a person skilled in the art at the effective filing date, see MPEP 2106.05(d)(II) and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  When considered individually or as an ordered combination, the claims as a whole do not amount to significantly more than the abstract idea.
	In conclusion, the independent claims 1, 8 and 15 are redirected to abstracted idea.
	Regarding dependent claims 2, 9 and 16, the claims recite “… endorse a transaction based on the modified first endorsement policy; and add the endorsed transaction to the transaction log”.  Endorsing a transaction is similar to signing a piece of paper.  Adding the endorsed transaction to the transaction log is the same as storing a signed document in an archive or a ledger.  These are common, routine and well-known activities a common skilled in the art can performed with pen and paper; that are merely applied on a conventional computer using generic hardware.  When considered individually or as an ordered combination, the claims as a whole do not integrate the judicial exception into a practical application of the exception and do not amount to significantly more than an abstract idea. These additional elements do not cure the deficiency of the independent claims and as a result, the dependent claims remain an abstract idea.

	Regarding dependent claims 3, 10 and 17, the claims recite “… commit the endorsed transaction to the transaction log; and specify a commitment peer to commit other transactions endorsed by the second endorsement policy to the shared ledger”.  Committing an endorsed transaction is similar to signing a contract.  Specifying a commitment peer to commit other transactions by some policy is merely a delegation model where someone with authority assigning work to an appropriate person to process a task.  These are common, routine and well-known activities performed frequently by an ordinary skilled in the art that are merely applied on a conventional computer using generic hardware.  When considered individually or as an ordered combination, the claims as a whole do not integrate the judicial exception into a practical application of the exception and do not amount to significantly more than an abstract idea. These additional elements do not cure the deficiency of the independent claims and as a result, the dependent claims remain an abstract idea.

	Regarding dependent claims 5, 12, and 19, the claims recite “… receive an unexpected number of transactions for endorsement; and in response, modify the first endorsement policy to add a new peer for endorsement of future transactions”. Receiving is a common and routine data gathering activity, see MPEP 2106.05(g).  Modifying and adding are routine activities that can be performed by an ordinary skilled in the art. These activities are merely applied onto a general purpose computer using generic hardware, see MPEP 2106.05(d)(II) and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Adding new resources to handle unexpected workload is also a well-understood idea.  
When considered individually or as an ordered combination, the claims as a whole do not integrate the judicial exception into a practical application of the exception and do not amount to significantly more than an abstract idea. These additional elements do not cure the deficiency of the independent claims and as a result, the dependent claims remain an abstract idea.

	Regarding dependent claims 6, 13 and 20, the claims recite “… invalidate a transaction … modify the first endorsement policy to add a new peer for endorsement of future transactions, wherein the new peer is located at a location different than a location of the blockchain node”.  Invalidate, modify and add are well-understood and common activities that are merely applied onto a general purpose computer using generic hardware.  Cancelling a task due to some problem related to a location such as hurricane and assigning new workers at a different location to work on a new task is also a common and well-understood idea.  When considered individually or as an ordered combination, the claims as a whole do not integrate the judicial exception into a practical application of the exception and do not amount to significantly more than an abstract idea. These additional elements do not cure the deficiency of the independent claims and as a result, the dependent claims remain an abstract idea.
	Regarding dependent claims 7 and 14, the claims recite “… modify the first endorsement policy without replacing the one or more endorsement policies”.  The choice of update by modification versus replacement is common, routine and well understood.  Selecting one versus another is merely based on cost and/or constraint factors that an ordinary skilled person in the art can decide.  As a result, it is not significantly more than abstract idea and does not integrate judicial exception into a practical application.


Claim Rejections - 35 USC § 112The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Regarding claim 1, limitation, “identify a second endorsement policy of the logic level portion, wherein the meta-state portion requires that the first endorsement policy has a level of strictness that is higher than a level of strictness of the second endorsement policy”, and limitation “a second endorsement policy of the logic level portion”. The instant spec. does not disclose “the meta-state portion requires that the first endorsement policy has a level of strictness that is higher than a level of strictness of the second endorsement policy” where the “second endorsement policy” is “of the logic level portion”.  In para. [0086], the spec discloses “It may be advantageous to split the smart contract state because a change on the meta- state of the chaincode may require a different endorsing policy e.g. a stricter policy.”.  It does not disclose the policy that is less strict would be necessarily be of a logic level portion.
	As a result, the claim lacks of sufficient written description to show the applicant possessed the full scope of the invention recited in the claim, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing.  See Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000) and MPEP 2161.01 (I).	Claim 1 recites computer-implemented functions including, among other limitations, “correlate the historical patterns and the predicted future fraud attempt.” Applicant is respectfully reminded, for computer-implemented features, “examiners
should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.”, see MPEP § 2161.01(1).	As an initial matter, the Examiner notes that claim 1 as originally-filed recites the same function noted above. However, originally-filed claim 1 does not disclose how “the historical patterns and the predicted future fraud attempt” themselves are “correlate[d]” and so does not provide the necessary written description support for pending claim 1. According to Ariad, 598 F.3d at 1349 (indicating original claim language does not necessarily satisfy the written description requirement for the claimed subject matter). That is to say, originally-filed claim 1 itself does not provide an algorithm that performs the function “correlate the historical patterns and the predicted future fraud attempt” in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.	In the instant specification, para. 78 discloses “Unsupervised machine learning systems may gather transaction logs from a blockchain-enabled transaction system, and accordingly may identify different types of patterns of fraud attempts in the system. The generated and trained model would determine what would be a fraudulent or problematic pattern”.  This disclosure only indicates the applying of the desired outcome (detect fraudulent patterns) in the field of unsupervised machine learning.  Since unsupervised machine learning field is an open field of different types of techniques that are still emerging and displacing older techniques.  With respect to the fraudulent pattern detection, the applicant does not provide sufficient written description of technique that uses unsupervised training on historical data to output fraudulent patterns.	Para. 78 of the spec. further discloses “An expert may provide classification of the problematic patterns and add them to a training set for the machine learning model”.  It is unclear how the Applicant establish which patterns are problematic.   It is also further unclear how an unsupervised training would model based on this information (in contrast to supervised training).  The criteria in Fig. 1B is disclosed as the output of the machine training process, ¶78 of the instant spec., “The generated and trained model would determine what would be a fraudulent or problematic pattern. It may contain tabulated data such as shown in Fig. 1B that highlights criteria used for classification of different patterns.”	 Applicant’s specification does not describe an algorithm that performs the function “correlate the historical patterns and the predicted future fraud attempt” in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. For example, Applicant’s specification discloses “blockchain node or peer 410 next correlates the historical patterns with predicted fraud attempts based on the public data 435 ....” Spec. [0071]. However, such disclosure is not an algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. Applicant is also respectfully reminded, “[i]f the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-ATA 35 U.S.C. 112, first paragraph, for lack of written description must be made.” MPEP § 2161.01(1).	Claim 1 also recites the following additional functions: “compute historical patterns related to fraudulent attempts from a transaction log of a shared ledger” and “predict a future fraud attempt from public data.” The Examiner finds that Applicant’s disclosure does not describe an algorithm(s) that performs these additional functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. For example, Applicant’s specification discloses “the blockchain node or peer 410 computes historical patterns 415 from the transaction logs 411” (Spec. [0070]) and “Matching algorithms may be used to detect anomalies in the behavior of transactions or users as compared to previously known models and profiles. Techniques are also needed to eliminate false alarms, estimate risks, and predict future of current transactions or users. Neural networks that can learn suspicious patterns from samples and used later to detect them may also be used.” (Spec. [0081]). However, such disclosure is not an algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function(s) in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. For these additional reasons, claim 1 is rejected for lack of written description.
	Independent claims 8 and 15 are rejected for similar reasons as that of claim 1, respectively, because they recite similar limitations.	Dependent claims 2-7, 9-14 and 16-20 are rejected accordingly because they fail to cure the deficiencies of respective independent claims 1, 8 15 (set forth above).	Appropriate corrections are required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1, 8, and 15, the claims are rejected for lack of sufficient written description.  According to MPEP 2161.01 (I), a rejection under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description rejection.  According to MPEP 2173, 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph requires that a patent application specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.  A secondary purpose is to provide a clear measure of what the inventor or a joint inventor regards as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph with respect to the claimed invention.  Therefore, the claim must be rejected under 112(b) because it does not comply with written description requirement under 35 U.S.C 112(a).		Dependent claims 2-7, 9-14 and 16-20 are rejected accordingly because they fail to cure the deficiencies of respective independent claims 1, 8 15 (set forth above).	Regarding claims 7 and 14, claim 7 and 14 recite “the one or more endorsement policies” in line 5 of claim 7 and lines 1-2 and 4 of claim 14.  The limitation lacks antecedent basis since limitation “one or more endorsement policies” was not recited before and it is not clear which endorsement policies it refers to.	For the purpose of prior art examination, the claims are interpreted as best understood.	Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hyperledger Fabric (NPL U: “A Blockchain Platform for the Enterprise - HYPERLEDGER FABRIC” published on 03/04/2018, hereinafter Hyperledger) in view of Ethereum Solidity (NPL V: “Solidity”, page 1-160, dated 03/02/2018, downloaded from the Internet on 2/22/2022, URL: https://github.com/ethereum/solidity/tree/66ee9aa2f1d5af5dbabd6699e98935261d49558c/docs, hereinafter Solidity) and further in view of Roy et al. (US 20200137084 A1, hereinafter Roy). 		The NPL U consists of 71 pages.  To locate a topic, please use the starting page number cited for each reference with respect to the first page of the document. 		The NPL V consists of 160 pages.  To locate a page, please use the starting page number cited for each reference with respect to the first page of the document.	Regarding claim 1, Hyperledger teaches a hardware-implemented blockchain node, comprising: 	a memory storing one or more instructions (Hyperledger page 9, section 1.3. Nodes, multiple nodes of different types can run on the same physical server, Peer: a node that commits transactions and maintains the state and a copy of the ledger (see Sec, 1.2). Besides, peers can have a special endorser role); and	a processor that when executing the one or more instructions (page 8 section 1.3, multiple nodes of different types can run on the same physical server) is configured to:		access a smart contact associated with the hardware-implemented blockchain node (Hyperledger page 37/71, A chaincode typically handles business logic agreed to by members of the network, so it may be considered as a "smart contract"; page 39/71, You must install the chaincode on each endorsing peer node of a channel that will run your chaincode),		partition the smart contract into a meta-state portion (page 7/71, The latest state of the blockchain (or, simply, state) is modeled as a versioned key/value store (KVS)) and into a logic level portion (page 7/71, These entries are manipulated by the chaincodes (applications) running on the blockchain through put and get KVS-operations),		identify a first endorsement policy of the meta-state portion that provides read or write access to specified endorsement nodes (page 6/71, only endorsed transactions may be committed and have an effect on the state; page 6/71, the chaincode executes the specified function - which may involve modifying the corresponding state; page 9/71 §1.3.2; Every chaincode may specify an endorsement policy that may refer to a set of endorsing peers;  page 18/71 §3.3, chaincode specifies the endorser set E = {Alice, Bob, Charlie, Dave, Eve, Frank, George}; [Examiner remark: this policy specify a set of endorsing peers, which can make changes to the state of a chaincode]),		identify a second endorsement policy of the logic level portion (page 8/71, Keys in the KVS can be recognized from their name to belong to a particular chaincode, any chaincode can read the keys belonging to other chaincodes ; page 40/71, members without the chaincode, can't be the endorsers of the chaincode's transactions; that is, they can't execute the chaincode. However, they can still validate and commit the transactions to the ledger), wherein the meta-state portion requires that the first endorsement policy has a level of strictness that is higher than a level of strictness of the second endorsement policy (8/71, Keys in the KVS can be recognized from their name to belong to a particular chaincode, in the sense that only transaction of a certain chaincode may modify the keys belonging to this chaincode, any chaincode can read the keys belonging to other chaincodes; [Examiner remark: a less strict policy allow any chaincode to read keys, but cannot modify keys belonging to other chaincode]; see also page 9/71 §1.3.2; and page 18/71 §3.3 for disclosure of having specific endorser policy).		modify,  ([Examiner note: the crossed over text is discussed below]; Hyperledger, section “Specifying endorsement policies for a chaincode”, starting near bottom of page 66: This command deploys chaincode mycc with the policy AND('Org1.member','Org2.member') which would require that a member of both Org1 and Org2 sign the transaction … A new organization added to the channel after instantiation can query a chaincode but will not be able to commit a transaction endorsed by it, the endorsement policy needs to be modified to allow transactions to be committed with endorsements from the new organization (see Upgrade& invoke); page 29, section Configuration and Policies, for a validly configured application channel with two application organizations and one ordering organization, the configuration looks minimally as follows:
 
    PNG
    media_image1.png
    802
    430
    media_image1.png
    Greyscale
 ; 	page 30, to gossip a block to a peer will require that the /Channel/Application/Readers policy be satisfied; see also page 35, Policy Defaults; [Examiner note: the policy that allows new organization to query chaincode indicates the chaincode is bound by this read only policy.  When the chain code is bound by the policy, it, by default, indicated by the chaincode that it is a policy for the chain code.  As a result, this default policy corresponds to the read-only policy.  The policy that can specify various organization members to commit a transaction for a chaincode corresponds to the read-write endorsement policy that allows modification to the chaincode; The adding of a new organization to so it can commit a transaction for the chaincode corresponds to the modifying of the first endorsement policy]); and		add the modified first endorsement policy to the smart contract (Hyperledger near bottom of page 63: peer chaincode upgrade … You can see in the above command that we are specifying our new version by means of the v flag. You also see that the endorsement policy has been modified to -P "OR ('Org1MSP.member','Org2MSP.member','Org3MSP.member')", accurately reflecting the addition of Org3 to the policy).	Hyperledger teaches a smart contract with state that is accessed and modified by chaincode.  However, Hyperledger does not clearly show the partitioning of meta state and methods in a smart contract. 	On the other hand, Solidity teaches one or more instructions is configured to:	partition the smart contract into a meta-state portion and into a logic level portion (Solidity page 119/160, address public chairperson, mapping(address => Voter) public voters; 
    PNG
    media_image2.png
    644
    891
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    500
    893
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    518
    955
    media_image4.png
    Greyscale
);	identify a first endorsement policy of the meta-state portion that provides read or write access to specified endorsement nodes (Solidity page 120/160, // Give `voter` the right to vote on this ballot. // May only be called by `chairperson`  function giveRightToVote(address voter) voters[voter].weight = 1; [Examiner remark: the change to voters corresponds to the write access]), identify a second endorsement policy of the logic level portion (Solidity page 120/160, Proposal[] public proposals; Solidity page 39/160, section Visibility and Getters, for public state variables, an automatic getter function is generated; Solidity page 40/160 section Getter Functions, the compiler automatically creates getter functions for all public state variables. [Examiner remark: a getter function is a read-only function]; Solidity page 121/160 function winningProposal() public view returns (uint winningProposal_) { uint winningVoteCount = 0; for (uint p = 0; p < proposals.length; p++) { if (proposals[p].voteCount > winningVoteCount) { winningVoteCount = proposals[p].voteCount; winningProposal_ = p; } } }; See also the vote() function above, which only specifies that only voter in the voters array is allowed to vote), wherein the meta-state portion requires that the first endorsement policy has a level of strictness that is higher than a level of strictness of the second endorsement policy (Solidity page 120/160, May only be called by `chairperson`; function vote(uint proposal) public { Voter storage sender = voters[msg.sender];
require(!sender.voted); sender.voted = true; sender.vote = proposal; winnerName() with public access and no restriction).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Solidity, which teaches a smart contract that has methods providing different access levels and method that makes change to a smart contract’s state into the teaching of Hyperledger to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Solidity’s teaching would help provide a fine detailed control to a smart contract’s data and the flexibility to change endorser (voter) after deployment. In addition, both references (Solidity and Hyperledger) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transaction, smart contract and blockchain. This close relation between both references highly suggests an expectation of success when combined.	Hyperledger further teaches a shared ledger that is used to store historical data (Hyperledger, topic “Architecture Explained”, starting at page 23 from the 1st page of 71 pages, page 2, the blockchain is a distributed system consisting of many nodes that communicate with each other. The blockchain runs programs called chaincode, holds state and ledger data; [Examiner note: the ledger data corresponds to transaction log of a shared ledger]).	Hyperledger in view of Solidity does not explicitly disclose that when executing the one or more instructions is configured to compute historical patterns related to fraudulent attempts from a transaction log of a shared ledger; 		predict future fraud attempts from public data;		modify, based on a correlation between the historical patterns and the predicted future fraud attempts, the first endorsement policy.	Roy teaches compute historical patterns related to fraudulent attempts from a transaction log (Abstract, attack patterns in an attack pattern database, [0044], an algorithm is provided that learns the attack pattern; [0054] analyzing error and access logs associated with the web page files to detect attack patterns or attack vectors; [0056], … Signatures of the attack patterns are collected and stored);	predict future fraud attempts from public data (Abstract, the new arrival sequence of suspicious packets is matched to attack patterns in an attack pattern database; [0045], systems and techniques are provided for scanning and pattern learning algorithms on correlation between incoming attack patterns, along with access logs and checking for specific attack patterns; [0056], … Algorithms are designed to understand the attack patterns and how hackers are attempting to compromise the security of the web artifacts … scanner can be updated and protect against later attacks having the same or similar attack pattern; [0108], packets forming accessing requests made to the web files are received … a packet is determined to be suspicious);	modify, based on a correlation between the historical patterns and the predicted future fraud attempts (Roy [0045] … scanning and pattern learning algorithms on correlation between incoming attack patterns, along with access logs and checking for specific attack patterns; [0056], … later attacks having the same or similar attack pattern; [0113], … match the new arrival sequence of the suspicious packets to attack patterns stored in the attack pattern database), the first endorsement policy ([0055], Actions may include blacklisting IP addresses …the action block can update .htaccess files to restrict the IP addresses; [0056], later attacks having the same or similar attack pattern … source IP address added to blacklist; [0077] … the IP address associated with the access request matching the attack pattern may be added to a blacklist of IP addresses to block; [0114], upon the new arrival sequence of the suspicious packets matching an attack pattern, source IP addresses associated with the suspicious pacts are added to the blacklist); and	add the modified the first endorsement policy to the  [block] ([Examiner note: the crossed over text is taught when combining Roy’s teaching to HyperLedger]; [0056], … Successful attacks can be quickly detected, remediation actions deployed; Roy [0077] … the IP address associated with the access request matching the attack pattern may be added to a blacklist of IP addresses to block; [0114], upon the new arrival sequence of the suspicious packets matching an attack pattern, source IP addresses associated with the suspicious pacts are added to the blacklist).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Roy, which teaches the predicting of future attacks and modify an access policy, into the teaching of Hyperledger in view of Solidity to result in the limitations of the claimed invention ([Examiner note: applying Roy’s teaching, the block of addresses would be applied to the list of organizations that are specified by the first endorsement policy to the smart contract]).	One of ordinary skilled would be motivated to do so as incorporating Roy’s teaching would help improve security of the system (Roy [0004]). In addition, both of the references (HyperLedger and Roy) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using access policy to limit access to network data (HyperLedger, bottom of page 68 to page 69, Security & Access Control, section 17. How do I ensure data privacy; Roy [0056], [0077], [0114]). This close relation between both of the references highly suggests an expectation of success when combined.	Regarding independent claims 8 and 15, the claims are rejected for the same reasons as that of claim 1 since they recite similar limitations as those of claim 1.

	Regarding claim 2, Hyperledger in view of Solidity and Roy teaches the hardware-implemented blockchain node of claim 1, wherein the processor is configured to:		endorse a transaction based on the modified first endorsement policy (Hyperledger near bottom of page 67: A new organization added to the channel after instantiation can query a chaincode (provided the query has appropriate authorization as defined by channel policies and any application level checks enforced by the chaincode) but will not be able to commit a transaction endorsed by it. The endorsement policy needs to be modified to allow transactions to be committed with endorsements from the new organization; [Examiner note: Hyperledger discloses an example Org3 as the new organization that can be added to the policy to commits its endorsement.  Since Org3 is a placement example, it can be any organization, and any organization in the policy list can endorse and commit the transaction.  As a result, Hyperledger teaches the limitation of the claimed invention]); and		add the endorsed transaction to the transaction log (Hyperledger near bottom of page 67: A new organization added to the channel after instantiation can query a chaincode (provided the query has appropriate authorization as defined by channel policies and any application level checks enforced by the chaincode) but will not be able to commit a transaction endorsed by it. The endorsement policy needs to be modified to allow transactions to be committed with endorsements from the new organization).
	Regarding claim 3, Hyperledger in view of Solidity and Roy teaches the hardware-implemented blockchain node of claim 2, wherein the processor is configured to:		commit the endorsed transaction to the transaction log (Hyperledger near bottom of page 67: … transactions to be committed with endorsements from the new organization; Hyperledger top of page 8: 1.2.2 Ledger - Ledger provides a verifiable history of all successful state changes (we talk about valid transactions) and unsuccessful attempts to change state (we talk about invalid transactions), occurring during the operation of the system. [Examiner note: the committed transaction in Hyperledger’s disclosure meaning the data is committed to a Hyperleger’s ledger discussed in claim 1.  The ledger corresponds to the transaction log]); and		specify commitment peer to commit other transactions endorsed by the second endorsement policy to the shared ledger (Hyperledger, ”Policies in Hyperledger Fabric”, starting at page 27 from the 1st page of 71 pages, page 3, The channel configuration is expressed as a hierarchy of configuration groups, each of which has a set of values and policies associated with them. For a validly configured application channel with two application organizations and one ordering organization, the configuration looks minimally as follows … Application: Policies: Readers; [Examiner note: a reader policy at this level allows any transaction to specify a read permission.  It is configured to be used by many transactions, not a single particular transaction.  As a result, it is meant to be used by multiple transactions, transactions that use this policy are transactions endorsed by second endorsement policy].  Hyperledger, “Chaincode for Operators”, starting at page 36 from the 1st page of 71 pages, Chaincode should only be installed on endorsing peer nodes of the owning members of the chaincode to protect the confidentiality of the chaincode logic from other members on the network. Those members without the chaincode, can't be the endorsers of the chaincode's transactions; that is, they can't execute the chaincode. However, they can still validate and commit the transactions to the ledger; [Examiner note: a peer node that does not have the chaincode installed can validate and commit the transaction to the ledger. As a result, other transactions endorsed by second endorsement policy is configured to allow other peers to commit to a ledger.  The peer node as the commitment peer. Since a node belongs to a Hyperledger network, it follows the same rules as that of the network.  As a result, the rule laid out by Hyperledger is the same rule followed by one of the nodes in the network.  The policies laid out that the node follows corresponds to the node’s own policy.  As a result, the node specifies the commitment peer via the policy]).	
Regarding claim 4, Hyperledger in view of Solidity and Roy teaches the hardware-implemented blockchain node of claim 2 (see discussion above).		The combination of Hyperledger in view of Solidity and Roy thus far does not teach wherein the transaction comprises encrypted content, wherein the specified endorsement nodes or peers are further configured to:
	decrypt the encrypted transaction content to obtain decrypted transaction content; and
	process a write set of the transaction from the decrypted transaction content.
		Hyperledger in view of Solidity and Roy further teaches the system of claim 2, wherein the transaction comprises encrypted content (Hyperledger, “Hyperledger Fabric FAQ”, starting at page 45 from the 1st page of 71 pages, page 2, How do I ensure data privacy? … Third, you can hash or encrypt the data before calling chaincode. If you hash the data then you will need to provide a means to share the source data. If you encrypt the data then you will need to provide a means to share the decryption keys.), and wherein the processor is configured to:			decrypt the encrypted content to obtain decrypted content (Hyperledger, “Hyperledger Fabric FAQ”, starting at page 45 from the 1st page of 71 pages, page 2,  If you encrypt the data then you will need to provide a means to share the decryption keys); and			process a write set of the transaction from the decrypted content (Hyperledger, ”Read-Write set semantics”, starting at page 23 from the 1st page of 71 pages, page 3, If a transaction passes the validity check, the committer uses the write set for updating the world state. In the update phase, for each key present in the write set, the value in the world state for the same key is set to the value as specified in the write set. Further, the version of the key in the world state is changed to reflect the latest version). 
	It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the previous combination teachings of Hyperledger and Solidity and Roy to incorporate the further teaching of Hyperledger by using encryption and decryption for transaction content when process a write set of the transaction.
		One skilled in the art would be motivated to do so as it ensures data privacy (Hyperledger, “Hyperledger Fabric FAQ”, starting at page 45 from the 1st page of 71 pages, page 2, How do I ensure data privacy).

Regarding claim 7, Hyperledger in view of Solidity and Roy teaches hardware-implemented blockchain node of claim 1, wherein, when the processor is configured to modify the first endorsement policy, the processor is further configured to:
	modify the first endorsement policy without replacing the one or more endorsement policies (Hyperledger, “Adding an Org to a Channel”, starting at page 50 from the 1st page of 71 pages, page 12, now we're ready to upgrade the chaincode. There have been no modifications to the underlying source code, we are simply adding Org3 to the endorsement policy for a chaincode - mycc - on a channel – mychannel; [Examiner note: the chain code as the smart contract was upgraded to add a new organization to the policy, but it is not replaced by a different smart contract, and there was no modifications to the underlying source code]).
	Same rationale applies to claims 8-11 and 14-18, since they recite similar limitation as those of dependent claims 1-4 and 7.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hyperledger in view of Solidity and Roy and further in view of Coyle et al. (US 6314114 B1 hereinafter Coyle).	The NPL U consists of 71 pages.  To locate a topic, please use the starting page number cited for each reference.	Regarding claim 5, the combined teachings of Hyperledger and Solidity and Roy teaches the hardware-implemented blockchain node of claim 2.
		The combined teachings do not explicitly teach wherein the processor is configured to:			receive an unexpected number of transactions for endorsement; and
			in response, modify the first endorsement policy to add a new peer for endorsement of future transactions.
		Coyle teaches:			receive an unexpected number of transactions for endorsement (Coyle column 4, lines 48-50: as additional processing resources are required, global synchronization spawns additional server processes to handle the increased demand; [Examiner note: increased demand as unexpected number of transactions, additional processing resources as a new endorsement peer]); and
		in response, modify the first endorsement policy to add a new peer for endorsement of future transactions (Coyle column 4, lines 48-50: as additional processing resources are required, global synchronization spawns additional server processes to handle the increased demand; [Examiner note: Hyperledger teaches processing transaction endorsements for smart contracts using block chain node or peer, Coyle teaches add additional service processes to handle increase demand; The additional service process corresponds to adding new node or peer to handle additional transactions]). 
	It would have been obvious for an ordinary skill in the art before the effective filing date to incorporate the teaching of Coyle to handle an unexpected number of transactions by add new server processes to the combined teachings of Hyperledger and Solidity and Roy to result in the limitations of the claimed invention.
		One skilled in the art would be motivated to do so as it helps to ensure transactions are processed efficiently (Coyle column 1, lines 20-23, an important concern in a distributed computing environment is how to manage access to resources by remote processes to ensure that work is completed in an orderly and efficient manner).	Regarding claims 12 and 19, the same rationale applies to dependent claims 12 and 19, since they recite similar limitation as those of dependent claim 5.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyperledger in view of Solidity and Roy and further in view of Smith (US 20200233706 A1, hereinafter Smith). 	The NPL U consists of 71 pages.  To locate a topic, please use the starting page number cited for each reference.
Regarding claim 6, the combined teachings of Hyperledger and Solidity and Roy teach the hardware-implemented blockchain node of claim 1.
	The combined teachings do not explicitly teach wherein the processor further configured to:
		invalidate a transaction; and
		in response, modify the first endorsement policy to add a new peer for endorsement of future transactions, wherein the new peer is located at a location different than a location of the blockchain node.
Smith teaches a system configured to:		invalidate a transaction (Smith [0087] .... The distributed job scheduler may cancel tasks 505-507 from node 523 and add tasks 505-507 to node 524 for execution. In one example, the distributed job scheduler may remove the entries for tasks 505-507 from the task queue for node 523 and add entries for tasks 505-507 to the task queue for node 524. Thus, at time T2, tasks 502-504 have been assigned to node 523 and tasks 505-507 have been assigned to node 524; [Examiner note: task as transaction]); and
		in response, modify the first endorsement policy to add a new peer for endorsement of future transactions (Smith [0087] .... The distributed job scheduler may cancel tasks 505-507 from node 523 and add tasks 505-507 to node 524 for execution. In one example, the distributed job scheduler may remove the entries for tasks 505-507 from the task queue for node 523 and add entries for tasks 505-507 to the task queue for node 524. Thus, at time T2, tasks 502-504 have been assigned to node 523 and tasks 505-507 have been assigned to node 524; [Examiner note: Smith described a system that detects an anomaly when executing a task, it would cancel the task and add a different node to the task for future task processing, node 524 as new peer]), wherein the new peer is located at a location different than a location of the blockchain node (Smith [0018] The integrated data management and storage system may include a distributed cluster of storage nodes that presents itself as a unified storage system even though numerous storage nodes may be connected together and the number of connected storage nodes may change over time as storage nodes are added to or removed from the cluster. The integrated data management and storage system may utilize a scale-out node based architecture in which a plurality of data storage appliances comprising one or more nodes are in communication with each other via one or more networks; [Examiner note: the nodes communicate with each other via one or more networks, indicating they are not using a same computing resource, and they’re at different locations]).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing date to incorporate the teaching of Smith, to invalidate the transaction and add a new endorsement peer to the specified endorsement nodes or peers to endorse future transactions, to the combined teachings Hyperledger and Solidity and Roy to result in the limitations of the claimed invention.
	One would be motivated to do so to improve the performance of the system (Smith [0014] Technology is described for improving the performance of a distributed job scheduler by dynamically splitting and distributing the work of a single job into parallelizable tasks that are executed among multiple nodes in a cluster of data storage nodes).
Regarding claim 13, the claim 13 is a method claim corresponding to the system claim 6.  The claim 13 is rejected for the same reason as that of claim 6.

Regarding claim 20, the claim 20 is a medium claim corresponding to the system claim 6.  The claim 20 is rejected for the same reason as that of claim 6.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyperledger in view of Solidity and Roy and further in view of Smith (US 20200233706 A1, hereinafter Smith) and Qi et al (US 20200145191 A1, hereinafter Qi). 	The NPL U consists of 71 pages.  To locate a topic, please use the starting page number cited for each reference.
Regarding claim 6, the combined teachings of Hyperledger and Roy teach the hardware-implemented blockchain node of claim 1.
	The combined teachings do not explicitly teach wherein the processor further configured to:
		invalidate a transaction; and
		in response, modify the first endorsement policy to add a new peer for endorsement of future transactions, wherein the new peer is located at a location different than a location of the blockchain node.		Smith teaches a system configured to:
		invalidate a transaction (Smith [0087] .... The distributed job scheduler may cancel tasks 505-507 from node 523 and add tasks 505-507 to node 524 for execution. In one example, the distributed job scheduler may remove the entries for tasks 505-507 from the task queue for node 523 and add entries for tasks 505-507 to the task queue for node 524. Thus, at time T2, tasks 502-504 have been assigned to node 523 and tasks 505-507 have been assigned to node 524; [Examiner note: task as transaction]); and
			in response, modify the first endorsement policy to add a new peer for endorsement of future transactions (Smith [0087] .... The distributed job scheduler may cancel tasks 505-507 from node 523 and add tasks 505-507 to node 524 for execution. In one example, the distributed job scheduler may remove the entries for tasks 505-507 from the task queue for node 523 and add entries for tasks 505-507 to the task queue for node 524. Thus, at time T2, tasks 502-504 have been assigned to node 523 and tasks 505-507 have been assigned to node 524; [Examiner note: Smith described a system that detects an anomaly when executing a task, it would cancel the task and add a different node to the task for future task processing, node 524 as new peer]).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing date to incorporate the teaching of Smith to the combined teachings Hyperledger and Solidity and Roy to invalidate the transaction and add a new peer to the specified endorsement nodes or peers to endorse future transactions.
	One would be motivated to do so to improve the performance of the system (Smith [0014] Technology is described for improving the performance of a distributed job scheduler by dynamically splitting and distributing the work of a single job into parallelizable tasks that are executed among multiple nodes in a cluster of data storage nodes.)
	Although Smith teaches the new peer is located at a location different than a location of the blockchain node, Qi also teaches the new peer is located at a location different than a location of the blockchain node (Qi [0009] … the processor executes a third control logic determining a physical location of the first participant node in relationship to the predefined optimized physical area and dynamically unregistering the first participant node when the first participant node is no longer within the predefined optimized physical area, and the processor executes a fourth control logic selectively adding the first participant node to a list of untrusted resources when the request to join the V2X communication system is not successfully validated; [Examiner note: By unregistering the first participant node and adding it to a list of untrusted resources, when the request is not successfully validated, Qi teaches that subsequent requests are processed by different nodes, which are not in a same physical location as the first participant node as described above]).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing date to incorporate the teaching of Qi, to unregister the first participant node at one physical location and adding a node to untrusted resources so future processing is done on other nodes, to the combined teachings Hyperledger, Solidity, Roy and Smith to result in the limitations of the claimed invention.
	One would be motivated to do so as it takes advantage of distributed network’s different node locations to address security vulnerability (Qi [0047] … In order to avoid the potential for mass attack within the limited size of the private blockchain 36, the public blockchain 38 is utilized in the blockchain based V2X system 10 to enhance network security. In several aspects, the public blockchain 38 combines several smaller sized private blockchains 36 to optimize a flow of authentication. The public blockchain 38 has no limitations on location or hardware infrastructure.).

Regarding claim 13, the claim 13 is a method claim corresponding to the system claim 6.  The claim 13 is rejected for the same reason as that of claim 6.

Regarding claim 20, the claim 20 is a medium claim corresponding to the system claim 6.  The claim 20 is rejected for the same reason as that of claim 6. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190042736 A1 - matching the patterns of the log files to the known potential threats, the relevant information associated with the identified threats can be preselected and reduce the workload for IT security experts in initially identifying potential problems.
US 20190305938 A1 - A Hyperledger endorsement policy is a condition that determines what endorses a transaction, for example. Blockchain peers may have a pre-specified set of endorsement policies, which are referenced by a deploy transaction that installs specific chaincode. Endorsement policies can be parameterized, and these parameters can be specified by a deploy transaction.
US 20200034353 A1 - A non-validating peer does not execute transactions but it may verify them. Some features of the fabric include permissioned blockchain with immediate finality which runs arbitrary smart contracts called chaincode. The user-defined chaincode smart contracts are encapsulated in a container and system chaincode runs in the same process as the peer. The process of keeping the ledger transactions synchronized across the network (e.g., to ensure that ledgers only update when transactions are approved by the appropriate participants, and that when ledgers do update.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY HUY HO whose telephone number is (571)272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





08/17/2022
/V.H.H/
Examiner, Art Unit 2162     


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162